                       Case 5:21-cv-00287-JWH-KK Document 21-1 Filed 09/10/21 Page 1 of 5 Page ID #:602



                   1     Kevin T. Barnes, Esq. (#138477)
                         Gregg Lander, Esq. (#194018)
                   2     LAW OFFICES OF KEVIN T. BARNES
                         1635 Pontius Avenue, Second Floor
                   3     Los Angeles, CA 90025-3361
                         Tel.: (323) 549-9100 / Fax: (323) 549-0101
                   4     Email: Barnes@kbarnes.com
                   5     Raphael A. Katri, Esq. (#221941)
                         LAW OFFICES OF RAPHAEL A. KATRI
                   6     8549 Wilshire Boulevard, Suite 200
                         Beverly Hills, CA 90211-3104
                   7     Tel.: (310) 940-2034 / Fax: (310) 733-5644
                         Email: RKatri@socallaborlawyers.com
                   8
                         Attorneys for Plaintiff TAI HANG, on
                   9     behalf of himself and all others similarly situated
                10       Additional Counsel on Next Page
                11                             UNITED STATES DISTRICT COURT
                12                            CENTRAL DISTRICT OF CALIFORNIA
                13        TAI HANG and ROBERT                   )   CLASS ACTION
                          CANALES, on behalf of                 )
                14        themselves and all others similarly   )   Case No.: 5:21-cv-00287-JWH-KK
                          situated,                             )
                15                                              )   PLAINTIFFS' OPPOSITION TO
                                Plaintiffs,                     )   DEFENDANT'S REQUEST FOR
                16                                              )   JUDICIAL NOTICE
                                v.                              )
                17                                              )   Honorable John W. Holcomb
                          OLD DOMINION FREIGHT                  )   Courtroom 2
                18        LINE, INC., a Virginia                )
                          corporation; and DOES 1 to 100,       )   October 1, 2021
                19        inclusive,                            )   Time: 9:00 a.m.
                                                                )
                20              Defendants.                     )   Action filed: November 6, 2020
                                                                )   Trial Date: None Set
                21       ///
                22       ///
                23       ///
                24

                25

                26

                27
 LAW OFFICES OF
 KEVIN T. BARNES28
  1635 PONTIUS
    AVENUE,                                                         -1-
                                            PLAINTIFFS' OPPOSITION TO
  SECOND FLOOR
 LOS ANGELES, CA
   90036-5614

                                     DEFENDANT'S REQUEST FOR JUDICIAL NOTICE
TEL.: (323) 549-9100
FAX: (323) 549-0101
                       Case 5:21-cv-00287-JWH-KK Document 21-1 Filed 09/10/21 Page 2 of 5 Page ID #:603



                   1     Additional Counsel for Plaintiffs:
                   2     Joseph Tojarieh, Esq. (#265492)
                         STONEBROOK LAW
                   3     10250 Constellation Boulevard, Suite 100
                         Los Angeles, CA 90067
                   4     Tel: (310) 553-5533 / Fax: (310) 553-5536
                         Email: JFT@stonebrooklaw.com
                   5
                         Attorneys for Plaintiff ROBERT CANALES, on
                   6     behalf of himself and all others similarly situated
                   7     ///
                   8     ///
                   9     ///
                10

                11

                12

                13

                14

                15

                16

                17

                18

                19
                20

                21

                22

                23

                24

                25

                26

                27
 LAW OFFICES OF
 KEVIN T. BARNES28
  1635 PONTIUS
    AVENUE,                                                       -2-
                                            PLAINTIFFS' OPPOSITION TO
  SECOND FLOOR
 LOS ANGELES, CA
   90036-5614

                                     DEFENDANT'S REQUEST FOR JUDICIAL NOTICE
TEL.: (323) 549-9100
FAX: (323) 549-0101
                       Case 5:21-cv-00287-JWH-KK Document 21-1 Filed 09/10/21 Page 3 of 5 Page ID #:604



                   1            Plaintiffs Tai Hang and Robert Canales hereby oppose Defendant’s Request
                   2     for Judicial Notice submitted in support of Defendant Old Dominion Freight Line,
                   3     Inc.’s Motion to Dismiss and/or Strike Portions of Plaintiffs’ Third Amended
                   4     Complaint, for the following exhibits submitted by Defendant:
                   5                   • Exhibit A - Excerpts of the transcript of the Industrial Welfare
                   6                      Commission (“IWC”) Public Hearing of June 30, 2000, available at
                   7                      URL http://www.dir.ca.gov/IWC/ PUBHRG6302000.pdf;
                   8                   • Exhibit C - The Statement of Decision filed in the Superior Court of
                   9                      California, County of Santa Clara, on September 20, 2011, in Case
                10                        No.: 1-08-CV-103426, 2011 WL 10366147 therein, entitled Brian
                11                        Driscoll, et. al. v. Graniterock Company;
                12                     • Exhibit D - The California Department of Industrial Relations,
                13                        Enrolled Bill Rep. on A.B. No. 3731 (1976) from the legislative
                14                        history on Cal. Lab. Code § 226;
                15                     • Exhibit E - The Assembly Committee on Labor Relations, Analysis
                16                        of A.B. No. 3731 (1976) from the legislative history on Cal. Lab.
                17                        Code §226.
                18              Regarding Exhibits A, D, and E, these documents reflect legislative history of
                19       Labor Code section 226. Legislative history is only relevant to clarify an ambiguous
                20       statute. United States v. Rone, 598 F.2d 564, 569 (1979) (“When no ambiguity is
                21       apparent on the face of a statute, an examination of legislative history is
                22       inappropriate.”) Defendant nowhere contends that Section 226 (or any other statute)
                23       is ambiguous. As such, these documents are irrelevant. Vallot v. Central Gulf Lines,
                24       Inc., 641 F.2d 347, 351 (5th Cir. 1981) (matters to be judicially noticed must be
                25       relevant); Fed. Rule of Evid. 350.
                26              Regarding Exhibit C, a court may take judicial notice of documents filed in
                27       other courts not for the truth of the matters asserted in the other litigation, but only to
 LAW OFFICES OF
 KEVIN T. BARNES28       establish the fact of such litigation and related filings. Lee v. City of Los Angeles, 250
  1635 PONTIUS
    AVENUE,                                                          -3-
                                             PLAINTIFFS' OPPOSITION TO
  SECOND FLOOR
 LOS ANGELES, CA
   90036-5614

                                      DEFENDANT'S REQUEST FOR JUDICIAL NOTICE
TEL.: (323) 549-9100
FAX: (323) 549-0101
                       Case 5:21-cv-00287-JWH-KK Document 21-1 Filed 09/10/21 Page 4 of 5 Page ID #:605



                   1     F.3d 668, 690 (9th Cir. 2001). As these documents are documents filed in another
                   2     court, this Court may take judicial notice of them only to establish the fact of such
                   3     litigation. A California Superior Court ruling has no precedential effect on this Court.
                   4           Accordingly, Plaintiffs respectfully request that this Court deny Defendant’s
                   5     Request for Judicial Notice of these exhibits.
                   6     Dated: September 10, 2021                LAW OFFICES OF KEVIN T. BARNES
                   7
                                                                  By:     /s/ Gregg Lander
                   8                                                      Kevin T. Barnes, Esq.
                   9
                                                                          Gregg Lander, Esq.
                                                                          Attorneys for Plaintiffs
                10

                11

                12

                13

                14

                15

                16

                17

                18

                19
                20

                21

                22

                23

                24

                25

                26

                27
 LAW OFFICES OF
 KEVIN T. BARNES28
  1635 PONTIUS
    AVENUE,                                                        -4-
                                            PLAINTIFFS' OPPOSITION TO
  SECOND FLOOR
 LOS ANGELES, CA
   90036-5614

                                     DEFENDANT'S REQUEST FOR JUDICIAL NOTICE
TEL.: (323) 549-9100
FAX: (323) 549-0101
     Case 5:21-cv-00287-JWH-KK Document 21-1 Filed 09/10/21 Page 5 of 5 Page ID #:606



 1                                   PROOF OF SERVICE
 2     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3           I, the undersigned, am over the age of 18 years and not a party to this action.
       My business address is 1635 Pontius Avenue, Second Floor, Los Angeles, CA
 4     90025-3361, which is located in Los Angeles County, where the service herein
       occurred.
 5
            On the date of execution hereof, I caused to be served the following attached
 6     document/s:
 7         PLAINTIFFS' OPPOSITION TO DEFENDANT'S REQUEST FOR
       JUDICIAL NOTICE
 8
             on the interested parties in this action, addressed as follows:
 9
        Attorneys for Defendant:                 Attorney for Plaintiff Tai Hang:
10
        Matthew C. Kane, Esq.                    Raphael A. Katri, Esq.
11      Amy E. Beverlin, Esq.                    LAW OFFICES OF
        Kerri H. Sakaue, Esq.                    RAPHAEL A. KATRI
12      MCGUIRE WOODS LLPth                      8549 Wilshire Boulevard, Suite 200
        1800 Century Park East, 8 Floor          Beverly Hills, CA 90211-3104
13      Los Angeles, CA 90067                    Tel.: (310) 940-2034
        Tel.: (310) 315-8200                     Fax: (310) 733-5644
14      Fax: (310) 315-8210                      Email: RKatri@socallaborlawyers.com
        Email: MKane@mcguirewoods.com
15                                               Attorney for Plaintiff Robert Canales:
16                                               Joseph Tojarieh, Esq.
                                                 STONEBROOK LAW
17                                               10250 Constellation Boulevard, Suite 100
                                                 Los Angeles, CA 90067
18                                               Tel: (310) 553-5533
                                                 Fax: (310) 553-5536
19                                               Email: JFT@stonebrooklaw.com
20           using the following service method:
21        X VIA ELECTRONIC SERVICE: The above documents were
       electronically filed with the Clerk of the Court using the CM/ECF system, which
22     sent notification of such filing to the above interested parties.
23     I DECLARE under penalty of perjury that the foregoing is true and correct.
24     Executed on September 10, 2021, at Los Angeles, California.
25                                                   /s/ Gregg Lander
                                                     Gregg Lander
26

27

28

                                             -1-
                                       PROOF OF SERVICE
